UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIJAH IBM BEY (EX. REL. ELIJAH
PALMGREN),

                                  Plaintiff,

                     -against-                                    18-CV-9358 (CM)

                                                                ORDER TO AMEND
NYCeWHEELS; CONNOR SARGENT; 17TH
PRECINCT DETECTIVE SQUAD; P.O.
MARK MOORE, SHIELD NO. 620,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Elijah Ibm Bey, appearing pro se, brings this action invoking the Court’s federal

question and diversity of citizenship jurisdiction. By order dated May 2, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. For the

reasons set forth below, the Court grants Plaintiff leave to file an amended complaint within sixty

days of the date of this order.

                                      STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                          BACKGROUND

         Using the Court’s general complaint form, Plaintiff indicates that the basis for jurisdiction

is “Federal Question” and “Diversity of Citizenship.” (Compl. at 2.) Where asked to state which

of his federal constitutional or federal statutory rights have been violated, Plaintiff indicates:

         Amendment 8 – Prohibits excessives [sic] fines or cruel and unusual punishment
         Amendment 6 – Right to a speedy trial
         Rights of Indigenous people – United Nations declaration of the Rights of
         indigenous people

(Id.).
         Plaintiff alleges that on July 27, 2017, he was indicted for grand larceny in the third

degree, a felony charge. He asserts that the crime was alleged to have occurred on July 20, 2017,

at NYCeWheels, a bicycle shop on Manhattan’s east side. He alleges that Connor Sargent signed

an affidavit that a man came into the store, presented identification with the name Elijah

Palmgren, asked to test ride a bicycle valued at $4,700.00, left the store with the bike, and never

returned. Connor Sargent also provided security footage. As a result of Connor Sargent’s

affidavit, Plaintiff was arrested. Following Plaintiff’s indictment, a $5,000.00 bond was set.

Plaintiff asserts that as a result of the bond, he remained incarcerated for an additional week, but

he was subsequently released on August 7, 2017.

         Plaintiff asserts that P.O. Moore and the 17th Precinct Detective Squad failed to conduct a

thorough investigation, thereby violating Plaintiff’s rights. He also asserts that Defendants

defamed his character. Plaintiff seeks “1 million from the Individuals equivalent in gold and

silver,” and “100 million from the entity equivalent in gold and silver.” (Id. at 6.)




                                                   2
                                           DISCUSSION

A.       Subject Matter Jurisdiction

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG, 526 U.S. at 583 (“[S]ubject-

matter delineations must be policed by the courts on their own initiative…”).

               Federal Question Jurisdiction

       To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996).


                                                  3
           i. Claims Under 42 U.S.C. § 1983

       Plaintiff asserts that his constitutional rights were violated, and his claims are therefore

construed as claims under 42 U.S.C. § 1983. To state a claim under 42 U.S.C. § 1983, a plaintiff

must allege both that: (1) a right secured by the Constitution or laws of the United States was

violated, and (2) the right was violated by a person acting under the color of state law, or a “state

actor.” West v. Atkins, 487 U.S. 42, 48–49 (1988).

       Plaintiff’s claims against the 17th Precinct Detective Squad must be dismissed. Section

1983 provides that an action may be maintained against a “person” who has deprived another of

rights under the “Constitution and Laws.” 42 U.S.C. § 1983. The 17th Precinct Detective Squad is

not a “person” within the meaning of § 1983. See generally Will v. Mich. Dep’t of State Police,

491 U.S. 58 (1989) (state is not a “person” for the purpose of § 1983 claims); Zuckerman v.

Appellate Div., Second Dep’t Supreme Court, 421 F.2d 625, 626 (2d Cir. 1970) (court not a

“person” within the meaning of 42 U.S.C. § 1983); Whitley v. Westchester Cnty. Corr. Fac.

Admin., No. 97-CV-420 (SS), 1997 WL 659100, at *7 (S.D.N.Y. Oct. 22, 1997) (correctional

facility or jail not a “person” within the meaning of § 1983). Therefore, Plaintiff’s claim against

the 17th Precinct Detective Squad must be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii)

           ii. False Arrest and False Imprisonment

       Plaintiff’s false arrest and false imprisonment claims are addressed together as they are,

for purposes of Plaintiff’s allegations, the same. See Posr v. Doherty, 944 F.2d 91, 96 (2d Cir.

1991). 1 A claim for false arrest under § 1983 looks to state law as a starting point to determine


       1
          “False arrest is simply an unlawful detention or confinement brought about by means of
an arrest rather than in some other way and is in all other respects synonymous with false
imprisonment.” Evans v. City of New York, 308 F. Supp. 2d 316, 329 n.8 (S.D.N.Y. 2004)
(quoting Covington v. City of New York, 171 F.3d 117, 125 (2d Cir. 1999) (Glasser, J.,
dissenting)).


                                                  4
the elements of a claim for false arrest. See Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 925

(2017) (“[T]o flesh out the elements of this constitutional tort, we must look for ‘tort

analogies.’”); see also Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018) (holding

that common law principles are meant simply to guide rather than to control the definition of

§ 1983 claims and courts should not “mechanically apply” the law of New York State); Boyd v.

City of New York, 336 F.3d 72, 75 (2d Cir. 2003).

       To establish a false arrest claim under New York law, a plaintiff must show that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012). An arrest is privileged if it

is based on probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The

existence of probable cause to arrest constitutes justification and is a complete defense to an

action for false arrest.”) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)) (internal

quotation marks omitted).

       If “the facts known by the arresting officer at the time of the arrest objectively provided

probable cause to arrest,” the arrest is privileged, and the plaintiff cannot state a claim for false

arrest. Devenpeck v. Alford, 543 U.S. 146, 152 (2004). Officers have probable cause to arrest

when they have “knowledge or reasonably trustworthy information of facts and circumstances

that are sufficient to warrant a person of reasonable caution in the belief that the person to be

arrested has committed . . . a crime.” Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006).

“Probable cause can exist even where it is based on mistaken information, so long as the

arresting officer acted reasonably and in good faith in relying on that information.” Bernard v.

United States, 25 F.3d 98, 102 (1994); Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001)




                                                   5
(holding that a police officer is “not required to explore and eliminate every theoretically

plausible claim of innocence before making an arrest.”). Put another way, police officers may

have had probable cause to arrest if they have acted reasonably, even if they were mistaken.

       Plaintiff does not provide the status of any criminal proceedings initiated against him and

he does not state whether the criminal proceedings were terminated in his favor. It is not enough

to declare, “Defendants falsely arrested me.” Plaintiff’s allegations appear to suggest that

Defendant had probable cause to arrest him. The Court therefore grants Plaintiff leave to allege

any facts supporting his claim that his arrest was not privileged. Plaintiff should also provide

information regarding the status of the criminal proceedings.

               Diversity Jurisdiction

       Plaintiff also invokes diversity jurisdiction. Under the diversity statute, federal courts

have jurisdiction over civil actions between citizens of different states, or citizens of a state and

certain subjects of a foreign state, where the “matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.” 28 U.S.C. § 1332. An individual’s domicile generally

determines his citizenship for purposes of § 1332(a)(1), Linardos v. Fortuna, 157 F.3d 945, 948

(2d Cir. 1998), and diversity jurisdiction is available only when all adverse parties to the

litigation are completely diverse in their citizenships, Herrick Co., Inc. v. SCS Comm., Inc., 251

F.3d 315, 322 (2d Cir. 2001).

       Membership in the “Moorish nation” does not create diversity jurisdiction where all

parties are domiciled in the same state. See U.S. Bank Nat. Ass’n v. Bey, No. 10-CV-549 (JBA),

2011 WL 1215738, at *3 (D. Conn. Mar. 28, 2011) (remanding action to state court, rejecting

argument that defendant, having embraced his “‘Indigenous Aboriginal Moorish American’

status, . . . is part of a religious government that is foreign to Connecticut, and as a natural man

does not ‘reside’ anywhere”); Allah El v. Avesta Homes, LLC, 520 F. App’x 806, 809 (11th Cir.


                                                  6
2013) (summary order) (rejecting claim that status as a Moor renders a party diverse from others

residing in the same state); Sanders-Bey v. United States, Nos. 07-2204, 07-3891, 2008 WL

506328, at *2 (7th Cir. Feb. 25, 2008) (rejecting claim of diversity jurisdiction based on

citizenship in the Washitaw Nation because that Nation is “not recognized by the United States

government”).

        Because Plaintiff and all Defendants are located in New York, Plaintiff may not rely on

diversity jurisdiction as a basis for the Court’s subject matter jurisdiction.

B.          Leave to Replead

        Because Plaintiff is proceeding pro se, and it is not clear that granting leave to replead

would be futile, the Court grants Plaintiff leave to replead his false arrest and false imprisonment

claims. Plaintiff must sufficiently detail his claims in accordance with the standards above.

        First, Plaintiff must name as the defendant(s) in the caption 3 and in the statement of claim

those individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff

does not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane

Doe” in both the caption and the body of the amended complaint. 4 The naming of John Doe

defendants, however, does not toll the three-year statute of limitations period governing this

action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”

defendants and amending his complaint to include the identity of any “John Doe” defendants

before the statute of limitations period expires. Should Plaintiff seek to add a new claim or party


        3
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, she should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        4
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                    7
after the statute of limitations period has expired, he must meet the requirements of Rule 15(c) of

the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

           give the names and titles of all relevant persons;

           describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

           give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

           give the location where each relevant event occurred;

           describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

           state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended



                                                  8
complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 18-CV-

9358 (CM). An Amended Complaint form is attached to this order. No summons will issue at this

time. If Plaintiff fails to comply within the time allowed and cannot show good cause to excuse

such failure, the complaint will be dismissed for failure to state a claim upon which relief may be

granted.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    May 15, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 9
                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
